United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-4054
                                   ___________

Steven J. Strauss,                      *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Lynda Taylor, Superintendent,           *
WMCC,                                   * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                          Submitted: December 24, 1998
                              Filed: April 19, 1999
                                   ___________

Before LOKEN, HEANEY, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Missouri inmate Steven J. Strauss appeals from the district court’s1 order
denying his petition for a writ of habeas corpus under 28 U.S.C. § 2254. We find that
his challenge to Missouri’s reasonable-doubt instruction is barred by Teague v. Lane,
489 U.S. 288 (1989). See Ramsey v. Bowersox, 149 F.3d 749, 757-58 (8th Cir.
1998); Murray v. Delo, 34 F.3d 1367, 1382 (8th Cir. 1994), cert. denied, 515 U.S.
1136 (1995). We therefore affirm the district court. See 8th Cir. R. 47B.

      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
HEANEY, Circuit Judge, concurring.

      I concur in the result reached by the majority. I would affirm, however, on the
grounds that the challenged instruction comports with the due process requirement
reached in Sandoval v. California, 511 U.S. 1 (1994).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-